DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 7/30/20 has been entered in full. Claims 3-5, 8, 11, 13, 15, 16, 19, 20 and 23 are amended. Claims 18, 21, 22 and 24-26 are canceled. Claims 1-17, 19, 20 and 23 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 3, as drawn in the alternative to a method of treating cancer by administering to a subject in need thereof a therapeutically effective amount of a SETD2 inhibitor that is a polypeptide.

Group II, claim 3 and 8-10, as drawn in the alternative to a method of treating cancer by administering to a subject in need thereof a therapeutically effective amount of a SETD2 inhibitor that is a nucleic acid.

Group III, claims 4-7, as drawn in the alternative to a method of treating cancer by administering to a subject in need thereof a therapeutically effective amount of a SETD2 inhibitor that is an antibody that binds to SETD2.

Group IV, claims 11 and 12, as drawn in the alternative to a method of treating cancer by administering to a subject in need thereof a therapeutically effective amount of a SETD2 inhibitor that is a polypeptide.

Note:	Claims 1, 2, 13-17, 19, 20 and 23 are linking claims that link Inventions I-IV (see below). According to Office practice, the linking claims are not included in the inventions listed above, but will be examined together with the elected invention.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention comprises the first method of using the first recited product (Group I), which is an SETD2 inhibitor that is a polypeptide. Groups II-IV do not share the same or corresponding technical feature with the main invention because each is drawn to a different product; specifically an SETD2 inhibitor that is a nucleic acid (Group II), antibody (Group III) or small molecule (Group IV). Each inhibitor is a different product because it is a structurally discrete class of molecule. Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

Linking Claims
Claims 1, 2, 13-17, 19, 20 and 23 link(s) inventions I-IV. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election(s) of species
One or two elections of species are also required, depending on which inventive group is elected:
(1) If any of Group I-IV is elected, the following election of species is also required:
This application contains claims directed to more than one species of cancer of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are listed in claim 13. One type of cancer should be selected from these claims. 
Currently, the following claim(s) are generic: 1-12, 19, 20 and 23.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each type of cancer is defined by a different set of diagnostic criteria. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each type of cancer was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) If Group II is elected, the following election of species is also required:
This application contains claims directed to more than one species of nucleic acid of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: an RNAi, an miRNA, an siRNA of SEQ ID NO: 1, an siRNA of SEQ ID NO: 2, an siRNA of SEQ ID NO: 3, an siRNA of SEQ ID NO: 4, an shRNA, an antisense RNA, an antisense DNA, a decoy DNA, a double-stranded DNA, a single-stranded DNA, a complexed DNA, an encapsulated DNA, a viral DNA, a plasmid DNA, a naked RNA, an encapsulated RNA, a viral RNA, a double-stranded RNA, or a CRISPR/Cas9 gene editing system.
Currently, the following claim(s) are generic: 3.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each inhibitor is a molecule with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each type of nucleic acid was known in the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) cancer, and, if Group I selected, (2) nucleic acid, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646